
	
		I
		112th CONGRESS
		2d Session
		H. R. 6685
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2012
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To protect the Nation’s law enforcement officers by
		  banning the Five-seveN Pistol and 5.7 x 28mm SS190, SS192, SS195LF, SS196, and
		  SS197 cartridges, testing handguns and ammunition for capability to penetrate
		  body armor, and prohibiting the manufacture, importation, sale, or purchase of
		  such handguns or ammunition by civilians.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Law Enforcement Armor
			 Act or the PLEA
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Law enforcement is
			 facing a threat from handguns and accompanying ammunition, which are designed
			 to penetrate police body armor, being marketed and sold to civilians.
				(2)A
			 Five-seveN Pistol and accompanying ammunition, manufactured by FN Herstal of
			 Belgium as the 5.7 x 28 mm System, has recently been recovered
			 by law enforcement on the streets. The Five-seveN Pistol is legally available
			 for purchase by civilians under current law.
				(3)The Five-seveN
			 Pistol is capable of penetrating level IIA armor. The manufacturer advertises
			 that ammunition fired from the Five-seveN will perforate 48 layers of Kevlar up
			 to 200 meters and that the ammunition travels at 2,100 feet per second.
				(4)The Five-seveN
			 Pistol, and similar handguns designed to use ammunition capable of penetrating
			 body armor, pose a devastating threat to law enforcement.
				(b)PurposeThe
			 purpose of this Act is to protect the Nation’s law enforcement officers
			 by—
				(1)testing handguns
			 and ammunition for capability to penetrate body armor; and
				(2)prohibiting the
			 manufacture, importation, sale, or purchase by civilians of the Five-seveN
			 Pistol, ammunition for such pistol, or any other handgun that uses ammunition
			 found to be capable of penetrating body armor.
				3.Armor piercing
			 ammunition
			(a)Expansion of
			 definition of armor piercing ammunitionSection 921(a)(17)(B) of title 18, United
			 States Code, is amended—
				(1)in clause (i), by
			 striking or at the end;
				(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(iii)a projectile that—
							(I)may be used in a handgun; and
							(II)the Attorney General determines,
				pursuant to section 926(d), to be capable of penetrating body
				armor.
							.
				(b)Determination of
			 capability of projectiles To penetrate body armorSection 926 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					(d)(1)Not later than 1 year
				after the date of enactment of this subsection, the Attorney General shall
				promulgate standards for the uniform testing of projectiles against Body Armor
				Exemplar.
						(2)The standards promulgated pursuant to
				paragraph (1) shall take into account, among other factors, variations in
				performance that are related to the type of handgun used, the length of the
				barrel of the handgun, the amount and kind of powder used to propel the
				projectile, and the design of the projectile.
						(3)As used in paragraph (1), the term
				Body Armor Exemplar means body armor that the Attorney General
				determines meets minimum standards for the protection of law enforcement
				officers.
						.
			4.Armor piercing
			 handguns and ammunition
			(a)In
			 generalSection 922 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(aa)Five-seveN
				Pistol
						(1)In
				generalIt shall be unlawful for any person to manufacture,
				import, market, sell, ship, deliver, possess, transfer, or receive—
							(A)the Fabrique
				Nationale Herstal Five-seveN Pistol;
							(B)5.7 x 28mm SS190,
				SS192, SS195LF, SS196, or SS197 cartridges; or
							(C)any other handgun
				that uses armor piercing ammunition.
							(2)ExceptionsThis
				subsection shall not apply to—
							(A)any firearm or
				armor piercing ammunition manufactured for, and sold exclusively to, military,
				law enforcement, or intelligence agencies of the United States; and
							(B)the manufacture,
				possession, transfer, receipt, shipment, or delivery of a firearm or armor
				piercing ammunition by a licensed manufacturer, or any person acting pursuant
				to a contract with a licensed manufacturer, for the purpose of examining and
				testing such firearm or ammunition to determine whether paragraph (1) applies
				to such
				firearm.
							.
			(b)PenaltiesSection
			 924(a)(1)(B) of title 18, United States Code, is amended by striking or
			 (q) and inserting (q), or (aa).
			
